Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NANOPARTICLE COMPOSITIONS AND METHODS FOR ENHANCING LEAD-ACID BATTERIES

Examiner: Adam Arciero	S.N. 16/202,078	Art Unit 1727	        March 9, 2021

DETAILED ACTION
Applicant’s After-Final Consideration Program 2.0 response filed on February 11, 2021 has been received and entered.  Claims 1 and 3-22 are currently pending.  Claims 21-22 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 21-22 for being indefinite are withdrawn because Applicant has amended the claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Miller as evidenced by Dougherty et al. on claims 21-22 are withdrawn because Applicant has amended the claims.
Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Miller and Wertz et al., do not specifically disclose, teach, or fairly suggest the claimed method wherein the claimed amount of nonionic, ground state metal nanoparticles are added to the electrolyte solution of a lead-acid battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM A ARCIERO/Examiner, Art Unit 1727